Citation Nr: 1128526	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-17 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service with the United States Navy from January 1958 to June 1962.  The Veteran had service as a member of the Iowa Army National Guard from February 1957 to October 1957.  The record indicates the Veteran also had service in the Army Reserves from October 1957 to January 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona, which denied service connection for tinnitus. 

In September 2010 the Board remanded the claim for further development which has been substantially completed.  


FINDING OF FACT

Currently diagnosed tinnitus was first manifested during active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  'Active military service' is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. Id.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a 'Veteran' for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service personnel records, including records of his duty status with the Iowa Army National Guard in 1957, establish that the Veteran was on INACDUTRA under 32 U.S.C.A. § 502, or drill, during the firing of howitzers.  The acoustic trauma from that firing is considered to be an injury.  Hence, the Veteran's National Guard service is considered to be qualifying active military service.

The Veteran has consistently reported, to both the VA and medical professionals, that his tinnitus began in 1957 when he was in the National Guard after he fired a howitzer and has continued ever since.  The Veteran's military occupational specialty in the National Guard was listed as "ammo handler" with an artillery unit,  and it is established that he was exposed to acoustic trauma at that time.  His duties and the circumstances of service exposed him to excessive noise.  

Further, the Veteran is competent to report as to symptomatology he experiences, such as ringing or humming in his ear, and to report as to the continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Additionally the Veteran's contentions are found to be credible.  There is no contradictory evidence of record, and the allegations are consistent internally and with the facts and circumstances of service.

Service treatment records from the Veteran's active military service in the U.S. Navy demonstrate neither a reported history of tinnitus nor any medical findings of tinnitus upon entry.  During service no complaints or treatment for tinnitus were noted.  At the exit examination there were no findings or reports of tinnitus. 

A VA examination was conducted in August 2006.  The examiner opined that because no hearing loss as a result of in service noise exposure was shown, tinnitus was not likely related to the in-service acoustic trauma.  The examiner failed to consider the fact of diminished hearing acuity, instead accepting that the lack of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 meant that hearing was normal.  Her opinion was therefore based on an inaccurate factual premise, and has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

The preponderance of the evidence of record supports the Veteran's claim.  His competent and credible lay statements regarding the onset and continuity of tinnitus establish that the disability was first manifested during active military service and has continued since.  Although service records do not document in-service reports of tinnitus, the absence of corroborating records alone is not sufficient to outweigh the lay evidence.  As was noted, the negative VA opinion is not probative, and is not considered.

Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


